Opinion issued December 12, 2002









 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00770-CR
____________

WAYNE ANTHONY STRANGE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 912756



MEMORANDUM  OPINION

	This is an appeal from the trial court's order revoking appellant's pretrial
bond.  We will dismiss.
	Appellant was charged with possession with intent to deliver phencyclidine. 
The trial court ordered, as a condition of appellant's pretrial bond, that appellant
submit to a rapid drug screen.  The drug screen result was positive for phencyclidine,
and the trial court revoked the bond.  Appellant's counsel filed a motion to reinstate
the bond, which was denied on July 12, 2002.  On July 15, 2002, appellant filed a pro
se notice of appeal from the denial of the motion.  On December 2, 2002, appellant
was convicted of the offense and sentenced to confinement for 15 years.
	The appeal is dismissed as moot.
 
PER CURIAM

Panel consists of Justices Hedges, Keyes, and Duggan. (1)

Do not publish.  Tex. R. App. P. 47.
1. The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.